Title: To James Madison from John Mason, 21 April 1813
From: Mason, John
To: Madison, James


Sir
George Town 21 april 1813
I take the liberty to send you a letter I received today—the writer Mr. Ricketts is a wealthy and respectable Man—living in the Country near Alexandria, and altho’ illeterate, of strong sagacious mind—& a firm friend to your administration—as it appeared to me he had taken a pretty correct view of the Subject of which he treats I really thought it my Duty Sir to send it you; in which if I have erred, I entreat, that my apology may be found, in the desire to possess you so far of the Sentiments of a well judging individual. With very great Respect I have the honor to be Sir Your most obt Hbl Servt
J Mason
